41 F.3d 1507
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mildred PRICE;  Alton Price, as parents of Hayden S. Price,deceased;  Jason Price;  Janice Price, by nextfriends and grandparents Mildred Priceand Alton Price, Plaintiffs-Appellants,v.David M. BUKOWSKI, Officer;  Angie F. Scott, Officer;Marvin W. Rhinehart, Officer;  City ofChattanooga, Defendants-Appellees.
No. 93-6176.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1994.

1
Before:  MARTIN, BATCHELDER, Circuit Judges, and* ENSLEN, District Judge.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the district court be, and it hereby is, AFFIRMED for reasons as stated from the bench.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation